Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 1 of 13




                  EXHIBIT B

 REDACTED VERSION
   OF DOCUMENT
SOUGHT TO BE SEALED
        Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 2 of 13



 1   Mark A. Kleiman (SBN 115919)
     KLEIMAN / RAJARAM
 2
     2525 Main Street, Suite 204
 3   Santa Monica, CA 90405
     Telephone: (310) 306-8094
 4   Facsimile: (310) 306-8491
 5
     Email: mkleiman@quitam.org
     Ben Gharagozli (SBN 272302)
 6
     Law Offices of Ben Gharagozli
 7   2525 Main Street, Suite 204
     Santa Monica, CA 90405
 8   Telephone: (661) 607-4665
     Facsimile: (855) 628-5517
 9
     Email: ben.gharagozli@gmail.com
10

11

12

13                               UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA

15
      RABAB ABDULHADI,                                   )   Case No.: 18-cv-04662-YGR
16
                                                         )
                    Plaintiff,
17                                                       )   FURTHER JOINT CASE
                                                         )   MANAGEMENT STATEMENT
                     v.
18                                                       )
                                                         )   CMC Date: April 6, 2020
19    LESLIE WONG, et al.,
                                                         )   Time:      2:00 pm
20                Defendants.                            )   Courtroom: 1, 4th Floor
      _______________________________________            )
21

22
            Pursuant to Federal Rule of Civil Procedure 16, Civil Local Rule 16-9, and this
23
     Court’s Order Setting a Case Management Conference, dated November 4, 2019 (ECF No.
24
     65), Rabab Abdulhadi (“Plaintiff”) and Leslie Wong and Jennifer Summit (“Defendants”)
25
     hereby submit the present Joint Case Management Statement.
26

27

28




                                                -1-               Case No. 18-cv-04662-YGR
                            FURTHER JOINT CASE MANAGEMENT STATEMENT
        Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 3 of 13



 1          1.      Plaintiff’s Updates Since the November 4, 2019 Case Management
 2                  Conference
 3          On December 13, 2019, Defendants propounded seven (7) document requests.
 4   Responding to these document requests will require Plaintiff to review potentially thousands of
 5   emails and documents spanning the course of at least 15 years. In
 6

 7

 8

 9

10

11

12

13

14                                                                                               .
15          On January 13, 2020,                                           the parties stipulated to an
16   extension of time to March 2, 2020 for Plaintiff to respond to Defendants’ discovery requests.
17

18

19

20

21

22

23

24

25                                                the parties subsequently agreed to a further
26   extension to April 13, 2020 unless further extended by the Court or agreement of the parties.
27          Defendants would like to have the documents responsive to their document requests in
28




                                                -2-               Case No. 18-cv-04662-YGR
                            FURTHER JOINT CASE MANAGEMENT STATEMENT
         Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 4 of 13




     time to review before they take Plaintiff's deposition and before the settlement conference
 2   scheduled with Judge Corley (cunently scheduled for April 28, 2020) .1
 3

 4

 5

 6

 7

 8

 9


IO   -

11          In light of the foregoing, Plaintiff has proposed the following revised schedule for the

12   immediate next steps in this case:

13          July 15, 2020: deadline for Plaintiff to respond to CSU's document dem ands

14          Mid August 2020: Deposition of Plaintiff

15          September 2020: settlement conference
16          Regrettably, this would require an adjustment to the discove1y cut off schedule and trial

17   date (cmTently set for August 14, 2020 an d March 1, 2021) . Defendants do not oppose this
18   proposal and have approved the schedule above in the event th e Court agrees the overall schedul

19   for the case should be extended .
20          2.      Jurisdiction and Service
21

22

23

24

25   1Fmther, Defendants previous!
     2020 settlement conference
26

27

28




                                                     -3-           Case No. 18-cv-04662-YGR
                             FURTHER JOINT CASE MANAGEMENT STATEMENT
        Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 5 of 13



 1             Plaintiff brings this action under 42 U.S.C. §1983. The parties agree that the Court has
 2   jurisdiction over the subject matter of this action pursuant to 42 U.S.C. §1988(a). No named
 3   parties remain to be served.
 4
               3.     Facts
 5
               Plaintiff’s Position:
 6
               Plaintiff alleges, inter alia, the following: Defendants have retaliated against her for
 7
     exercising her rights to free speech and academic freedom (specifically political speech as it
 8
     relates to teaching, researching and advocating for justice for and in Palestine). Defendants
 9
     are the first and second highest ranking officers at the University. Plaintiff was recruited to
10
     develop and direct a program called Arab and Muslim Ethnicities and Diaspora Studies
11
     (“AMED”). The University suspended and never restored the promised budget lines for two
12
     additional tenure track faculty positions (which were intended to support Plaintiff in
13
     developing and directing the program) for the AMED program. This was in retaliation for
14
     Plaintiff’s outspoken political speech relating to justice in and for Palestine. This was at least
15
     in part the result of pressure brought to bear on the University from right-wing pro-Israeli
16
     groups.
17
               Pressure tactics included a trip to Israel for Wong sponsored by the Jewish Community
18
     Relations Council (“JCRC”) and pressure from foundations which had donated to the
19
     University and other outside groups which falsely accused Plaintiff of anti-Semitism. Upon
20
     Wong’s return from Israel, he became openly hostile towards Plaintiff and the AMED
21
     program.
22
               In retaliation of Plaintiff’s political speech, Defendants ordered and ratified a
23
     campaign of harassment (read bureaucratic nightmare) against Plaintiff that included:
24
               Repetitive and intrusive audits of her academic travel, delays and refusals of
25
     reimbursement; establishing deadlines during holidays such as Christmas and during school
26
     breaks, etc.; selectively prosecuting GUPS, a political student group that Plaintiff advises;
27
     tolerating outside groups’ inciting violence against Plaintiff in violation of SFSU’s own
28




                                                    -4-               Case No. 18-cv-04662-YGR
                                FURTHER JOINT CASE MANAGEMENT STATEMENT
        Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 6 of 13



 1   regulations; threatening Plaintiff with disciplinary proceedings; refusing to protect Plaintiff and
 2   her students when they complained about a self-proclaimed Nazi in Plaintiff’s class who had
 3   threatened violence; firing Plaintiff’s student assistant; abruptly and arbitrarily cancelling
 4   Plaintiff’s classes; republishing on the University’s official website, false and smearing
 5   allegations against Plaintiff; delaying replacement of Plaintiff’s work laptop computer (which
 6   had been stolen during an academic trip) for several months; interfering with Plaintiff’s
 7   academic travel.
 8
            The objective of Defendants’ campaign of harassment was to establish an environment,
 9
     which would force Plaintiff to surrender her tenured position, prevent her from conducting her
10
     academic work and/or remain silent on issues of justice for and in Palestine.
11
            Defendants’ Position:
12

13          Defendants disagree with Plaintiff’s statement of the facts, and further allege that

14   Defendants and CSU acted properly and reasonably towards Plaintiff at all times.

15          Defendants have, throughout the time of their employment at CSU, endeavored to apply
16   University policies fairly and consistently, and have done so with respect to Plaintiff. Plaintiff
17   has received ample funding and has been afforded significant deference in her requests for
18   exceptions to University policy. Defendants have not taken any action in retaliation for
19   Plaintiff’s exercise of her right to free speech, nor have they taken any actions against Plaintiff
20   as a result of pressure from outside donors or Jewish groups. Additionally, Plaintiff has not
21   been subject to harassment by the University, let-alone a “campaign” of harassment.
22
            4.      Legal Issues
23
            The parties dispute whether Defendants violated §1983, and whether Plaintiff was
24
     harmed.
25
            5.      Motions
26
            The parties anticipate filing motions for summary judgment after the close of
27
     discovery, as appropriate. Because Plaintiff will be conducting extensive discovery into the
28




                                                  -5-               Case No. 18-cv-04662-YGR
                              FURTHER JOINT CASE MANAGEMENT STATEMENT
         Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 7 of 13



 1   actions of third parties to pressure the University, it is possible that motions will be required to
 2   overcome those third parties’ resistance to discovery.
 3          6.      Amendment of Pleadings
 4          Plaintiff does not presently anticipate adding or dismissing parties or claims but reserves
 5   the right to do so pending discovery. Defendants do not presently anticipate adding any cross-
 6   parties or dismissing/adding any affirmative defenses but reserve the right to do so pending
 7   discovery.
 8          7.      Evidence Preservation
 9          The parties have reviewed this Court’s Guidelines Relating to the Discovery of
10   Electronically Stored Information (“ESI Guidelines”), and have met and conferred pursuant to
11   Federal Rule of Civil Procedure 26(f) regarding reasonable and proportionate steps taken to
12   preserve evidence relevant to the issues implicated by this action.
13          8.      Disclosures
14          The parties have stipulated that they will exchange their initial disclosures, pursuant to
15   Federal Rule of Civil Procedure 26(a), by April 17, 2020.
16          9.      Discovery
17          As mentioned above, Defendants have propounded written discovery requests and
18   Plaintiff has propounded no discovery requests. Neither party has served discovery in the related
19   state court case, as there is an impending hearing on CSU’s demurrer.2 The parties in the State
20   Court case are represented by the same attorneys as the parties in this Court. The parties seek to
21   cooperate to coordinate discovery between these two cases to avoid the waste of judicial
22   resources and to promote efficiency.
23

24

25   2
      Plaintiff has filed and served a lawsuit in San Francisco Superior Court containing many of the
     claims which had been originally filed in this case to which the Board of Trustees of California
26
     State University had taken issue on grounds of sovereign immunity. The “State Court case”
27   (CGC-19-575943) contains allegations for breach of contract and illegal employment
     discrimination based upon Plaintiff’s race, national origin, religion and disabilities, which touch
28   upon the issues in the §1983 case before this Court.




                                                  -6-               Case No. 18-cv-04662-YGR
                              FURTHER JOINT CASE MANAGEMENT STATEMENT
        Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 8 of 13



 1          Plaintiff amended the State Court complaint by filing a First Amended Complaint
 2   (“FAC”) on October 31, 2019. Defendant (Board of Trustees of the California State University)
 3   in the State Court case has demurred to three of the Plaintiff’s five causes of action in the FAC.
 4   The demurrer is set to be heard on March 26, 2020. The parties seek to begin discovery after
 5   the pleadings in the State Court case are settled.
 6
            The parties submit the following proposed discovery plan, pursuant to Federal Rule of
 7
     Civil Procedure 26(f):
 8
            a. Change to the Timing, Form, or Requirements for Rule 26(a) Disclosures:
 9
                The parties have stipulated that they will exchange their initial disclosures, pursuant
10
                to Federal Rule of Civil Procedure 26(a), on April 17, 2020.
11

12          b. Discovery Subjects and Schedule:

13              As stated above, the parties are working cooperatively on a discovery schedule.

14                  Plaintiff’s Position on Discovery Schedule
15
                Plaintiff anticipates discovery on topics that include, but are not limited to, the
16
                following: (i) Wong’s JCRC sponsored trip to Israel; (ii) communications between
17
                Defendants and/or those on his leadership team with third parties which have
18
                criticized Plaintiff or students groups she has advised; (iii) administrative practices
19
                and deviations from those practices with respect to reimbursement for travel,
20
                approval of travel, program budgeting, auditing of faculty expenses, and the like;
21
                (iv) communications between Defendants and/or those on their leadership teams
22
                with respect to the speech or activities of Plaintiff or student groups she has advised;
23
                (v) communications between Defendants and/or those on his leadership team with
24
                respect to the acts and statements of non-University organizations or individuals
25
                which have criticized Plaintiff or student groups she has advised or other activities or
26
                speech regarding Palestine; (vi) the extent and nature of outside pressure groups as it
27
                relates to Defendants’ retaliation against Plaintiff for her political speech.
28




                                                  -7-               Case No. 18-cv-04662-YGR
                              FURTHER JOINT CASE MANAGEMENT STATEMENT
     Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 9 of 13



 1             As set forth in paragraph 17, below, Plaintiff requests a fact discovery-cut off on
 2         April 9, 2021. The parties anticipate that fact discovery will be followed by expert
 3         discovery. Expert discovery will address the questions of university practices and
 4         plaintiff’s damages. As set forth in paragraph 17 below, Plaintiff requests an expert
 5         discovery cut-off of January 24, 2022.
 6
               Defendants’ Position on Discovery Schedule:
 7
           Defendants agree that the current schedule for discovery does not allow sufficient
 8
           time to complete discovery, in light of the developments Plaintiff describes above.
 9
           Defendants take no position on Plaintiff’s proposed schedule. Defendants accept
10
           counsel’s representations about Plaintiff’s health and will accommodate them within
11
           reason, but defer to the Court on an appropriate schedule in light of those health
12
           concerns.
13

14             As discussed, Defendants served written requests for production on Plaintiff in

15         mid-December and are awaiting her responses in order to be able to prepare for

16         Plaintiff’s deposition, assess the need and topics for further discovery, and prepare for

17         any settlement discussions. Defendants stand ready to respond to discovery requests

18         from Plaintiff.

19      c. Electronically Stored Information:
20         The parties do not anticipate any unique issues regarding the disclosure of
21         discovery or electronically stored information. The parties intend to negotiate a
22         stipulation governing discovery of electronically stored information, based on this
23         District’s [Model] Stipulated Order Re: Discovery of Electronically Stored
24         Information for Standard Litigation.
25
        d. Claims of Privilege and Protection of Trial-Preparation Materials:
26
           The parties intend to negotiate an order governing inadvertent production pursuant to
27
           Federal Rule of Evidence 502(d) and (e), based on this District’s Model Stipulated
28




                                            -8-               Case No. 18-cv-04662-YGR
                        FURTHER JOINT CASE MANAGEMENT STATEMENT
       Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 10 of 13



 1                 Protective Order for Standard Litigation. The parties have agreed to omit imposing
 2                 privilege log requirements on communications with the undersigned counsel in the
 3                 course of this litigation.
 4
             e. Changes to Limitations on Discovery in Federal and Local Rules:
 5
                   The Plaintiff believes that because of the turnover among defendant Wong’s
 6
                   executive team over a seven-year period and because of the discovery necessary from
 7
                   third parties who Plaintiff alleges have pressured the University, Plaintiff will need to
 8
                   conduct at least fifteen depositions. What is more, although defendant Wong arrived
 9
                   only in 2012, the factual predicate for the conflicts he inappropriately addressed and
10
                   participated in go back more than a decade.
11
                   Defendants disagree and believe there is no good cause to allow Plaintiff more than
12
                   ten depositions. Other than that, the parties believe that the limits on discovery set
13
                   by the Federal Rules of Civil Procedure and Local Rules are appropriate for this
14
                   case, but reserve their rights to seek additional discovery as the case progresses.
15
             f. Other Matters:
16
                   None.
17

18           10.       Class Actions

19           Not applicable.

20           11.       Related Cases
21           Abdulhadi v. Board of Trustees of California State University, Superior Court for the
22   County of San Francisco, CGC-19-575943.
23           12.       Relief
24           Plaintiff seeks injunctive relief, general damages, economic / consequential damages,
25   and punitive damages. Plaintiff also seeks reasonable attorney’s fees and the costs of the
26   litigation.
27

28




                                                    -9-               Case No. 18-cv-04662-YGR
                                FURTHER JOINT CASE MANAGEMENT STATEMENT
       Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 11 of 13



 1           Defendants seek judgment in favor of Defendants and against Plaintiff, that Plaintiff
 2   take nothing by reason of her Second Amended Complaint, that the Second Amended
 3   Complaint be dismissed with prejudice, and that Defendants be awarded costs and attorney’s
 4   fees.
 5           13.    Settlement and ADR
 6           The parties do not believe that a settlement conference or other ADR would be
 7   productive until significant progress has been made in discovery. The parties anticipate that
 8   after such progress in discovery occurs, they will be in a better position to negotiate a
 9   resolution.
10
             14.    Consent to Magistrate Judge for All Purposes
11
             Neither party has consented to have a magistrate judge conduct all further proceedings
12
     including trial and entry of judgment.
13
             15.    Other References
14
             This case is not suitable for reference to binding arbitration, a special master, or the
15
     Judicial Panel on Multidistrict Litigation.
16

17           16.    Narrowing of Issues

18           The parties anticipate that, at the close of discovery, they may file motions that will

19   either streamline the case or narrow the issues for trial.

20           17.    Expedited Trial Procedure
21           The parties agree that this is not the type of case that can be handled under the Expedited
22   Trial Procedure of General Order No. 64.
23
             18.    Scheduling
24
             Plaintiff proposes the following case schedule:
25
             Close of Fact Discovery:                               April 9, 2021
26

27           Plaintiff’s Expert Disclosures:                        July 9, 2021
28




                                                 -10-               Case No. 18-cv-04662-YGR
                              FURTHER JOINT CASE MANAGEMENT STATEMENT
       Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 12 of 13



 1          Defendant’s Expert Disclosures:                        September 10, 2021
 2
            Plaintiff’s Rebuttal Expert Disclosures:               October 10, 2021
 3
            Close of Expert Discovery:                             January 24, 2022
 4

 5          Dispositive Motion Deadline:                           March 24, 2022

 6          Dispositive Motion Hearing:                            June 23, 2022
 7
            Trial Briefs, Pretrial Motions, Daubert Motions:       August 24, 2022
 8
            Pretrial Conference and Motions Hearing:               November 17, 2022
 9

10          Settlement Conference:                                 December 1, 2022
11
            Trial:                                                 January 30, 2023
12
            Plaintiff is mindful that the proposed schedule budgets several years between the initial
13
     case management conference and trial. In this case, Plaintiff believes that good cause exists for
14
     such a schedule because of the Plaintiff’s current state of health and scope of discovery, which
15
     is expected to include numerous third party depositions and cover conduct reaching back over a
16
     decade.
17

18
            Defendants take no position on Plaintiff’s requested schedule, except to agree that the

19
     current schedule should be continued in light of Plaintiff’s health concerns. Defendants accept

20
     counsel’s representations about Plaintiff’s health and will accommodate them within reason, but

21
     defer to the Court on an appropriate schedule in light of Plaintiff’s stated health concerns.

22          19.      Trial
23          The Plaintiff has demanded a jury trial. Plaintiff expects the length of the trial to be
24   approximately 15 court days. Defendants expect the length of the trial to be approximately 5
25   court days.
26
            20.      Disclosure of Non-Party Interested Persons or Entities
27
            The Plaintiff’s Statement
28




                                                -11-               Case No. 18-cv-04662-YGR
                             FURTHER JOINT CASE MANAGEMENT STATEMENT
       Case 4:18-cv-04662-YGR Document 74-3 Filed 03/30/20 Page 13 of 13



 1           Pursuant to Civil Local Rule 3-15, other than the named parties, there is no such
 2   interest to report.
 3
             Defendants’ Statement
 4
             Pursuant to Civil Local Rule 3-15, other than the named parties, there is no such interest
 5
     to report. The Rule does not apply to any governmental entity or its agencies.
 6

 7           21.     Professional Conduct

 8           The attorneys of record for the parties have reviewed the Guidelines for Professional

 9   Conduct for the Northern District of California.

10           22.     Other Matters

11           The parties do not anticipate that the Court will need to address any other matters at this

12   time.

13   DATED: March 30, 2020                 RESPECTFULLY SUBMITTED
14                                          KLEIMAN / RAJARAM
15

16                                         By:     /s/ Mark Allen Kleiman

17
                                            Mark Allen Kleiman, Esq.
18
                                            LAW OFFICES OF BEN GHARAGOZLI
19                                          Ben Gharagozli, Esq.
20

21   DATED: March 30, 2020                       MUNGER, TOLLES & OLSON LLP
                                                 BRYAN HECKENLIVELY
22                                               ALISON KAROL SIGURDSSON
23

                                            By:    /s/ Bryan Heckenlively
24

25                                                BRYAN HECKENLIVELY
                                                  Attorneys for Defendants LESLIE WONG
26
                                                  and JENNIFER SUMMIT
27

28




                                                -12-               Case No. 18-cv-04662-YGR
                             FURTHER JOINT CASE MANAGEMENT STATEMENT
